          Case 1:18-cv-12084-VSB Document 52 Filed 06/14/19 Page 1 of 2



                            POMERANTZLLP
                                           Jeremy A. Lieberman
                                              Managing Partner




                                                  June 14, 2019

VIAECF

The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
  ew York, New York 10007

       Re:      Plaut v. The Goldman Sachs Group, Inc. et at., No. 1:18-cv-12084 (S.D.N.Y.)


Dear Judge Broderick:

         We represent Movant Meitav Dash Provident Funds and Pension Ltd. (" Meitav") in the
above-captioned action. We write to notify the Court of additional information relevant to
Meitav' s pending motion for appointment as Lead Plaintiff and approval of Lead Counsel and in
opposition to competing motions. Dkt. No. 29. Movant Sjunde AP-Fonden ("APT') has recently
advanced Article III standing arguments in Hedick v. The Kraft Heinz Co., et af. No. 1: 19-cv-
01339 (N.D. Ill.) ("Kraft"), attached hereto as Exhibit A, that are inconsistent with the positions
it has taken in this action and demonstrate that AP7 is not an adequate representative.

         In Kraft, AP7 moved to be appointed lead plaintiff as did, among others, the New York
City Funds ("NYC"), which is composed of eleven pension funds for New York City's
firefighters , police officers, teachers, and other city employees. In opposing NYC ' s motion, AP7
argued that NYC was not an adequate lead plaintiff because NYC ' s practice of investing in
"commingled accounts" raised questions of standing, which were "potentially fatal to [NYC]."
Ex. A at 7-8. AP7 asserted that NYC had failed to conclusively demonstrate standing over any
investments in Kraft that may have been through these accounts because commingled account
investors "typically" own units of the commingled fund rather than shares of the individual
stocks. Jd. at 9. Citing W.R. Huff Asset Mgmt. Co. v. DeloWe & Touche LLP, 549 F.3d 100 (2d
Cir. 2008), AP7 argued that questions of standing existed because NYC failed to affirmatively
demonstrate that it had "direct ownership of the specific securities" in the commingled accounts
rather than just shares in a fund. Jd. at 9-10. AP7 also asserted that NYC was not an adequate
lead plaintiff because the decision-maker for the action was not the individual funds themselves,
but rather the New York City Law Department. Jd. at 12. See also Dkt. No. 101 at 7-8
(explaining that the Law Department is the legal counsel for each of the funds , and will oversee
the litigation).
                                          jalieberman@pomlaw.com
             600 Third Avenue , New York, New York 10016 tel : 212.661 .1100 www.pomerantzlaw.com
                        NEW YORK         CHICAGO         LOS ANGELES          PARIS
           Case 1:18-cv-12084-VSB Document 52 Filed 06/14/19 Page 2 of 2




                          POMERANTZLLP
The Honorable Vernon S. Broderick
June 14, 2019
Page 2


        The deficiencies that AP7 identified with NYC in Kraft are even more pronounced here.
In Kraft, AP7 argued that NYC was not an adequate lead plaintiff because it failed to
conclusively demonstrate that none of its purchases were through a "commingled account" and,
if they were, that it had direct ownership of the securities rather than an interest in the fund.
While it is unclear that the merely AP7's asserted possibility that some of NYC ' s investments
may have been through commingled accounts raises any standing concern for NYC in the Kraft
Action, AP7's assertion that it is fatal to NYC ' s lead plaintiff motion dooms AP7's application in
this Action. Here, AP7 admits that it is not the beneficial owner of the Goldman Sachs securities
at issue. It has purchased no shares of Goldman stock and does not even own interests in a fund
investing in Goldman. Nothing. If AP7 believes that NYC's failure to demonstrate that its
ownership in the commingled accounts is a direct ownership of shares rather than an interest in
the fund raises standing questions that preclude it from being named lead plaintiff, then certainly
AP7' s admission that it is not the beneficial owner of a single share of Goldman does as well.

        As such, AP7's own arguments in the Kraft litigation doom its Motion in this matter.
For the foregoing reasons, Movant Meitav respectfully requests that its Motion be granted and
AP7's Motion be denied.




                                                             Respectfully,



                                                             Jeremy A. Lieberman


cc:    All Counsel of Record (by ECF)




                                             R ~3 2 5
